TMM Me Ue Lge tLe

United States Bankruptcy Court for the:

District of
(State)

Case number (if known): Chapter O) Check if this is an
amended filing

 

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-individuals, is available.

4. Debtor’s name “The SelFersom Corner LL@
Bs : DBA Ninth and delfersm Place. LLC

2. All other names debtor used _Winth ana Schfe rsgyn lace. h. LO_-

in the last 8 years

 

 

 

Include any assumed names,
trade names, and doing business
as names

 

 

 

3. Debtor's federal Employer &6 i b S “32 & &

Identification Number (EIN) aan basen arya tien Cie

 

 

 

 

 

4. Debtor's address Principal place of business Mailing address, if different from principal place
«bh of business
all io" H& 922
Number Street Number Street
P.O. Box

Oavianh On Gubel

tate ZIP Code City State ZIP Code

 

Location of principal assets, if different from
: principal place of business
NlagweAa
County

Number Street

 

 

 

 

City State ZIP Code

 

5. Debtor’s website (URL)

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1

Case: 21-40361 Doc#1 Filed: 03/16/21 Entered: 03/16/21 14:10:07 Pagei1of5
Debtor “The ws eSferson (0 ov ver Lc Case number {if known),

6. Type of debtor PA corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
J Partnership (excluding LLP)
CJ Other, Specify:

 

 

 

7. Describe debtor’s business A. Cheok one:

() Health Care Business (as defined in 11 U.S.C. § 101(27A))
Q) Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51B))
() Railroad (as defined in 11 U.S.C. § 101(44))
C Stockbroker (as defined in 11 U.S.C. § 101(53A))
O) Commodity Broker (as defined in 11 U.S.C. § 101(6))
O Clearing Bank (as defined in 11 U.S.C. § 781(3))

yA None of the above

   

B. Check all that apply:

O Tax-exempt entity (as described in 26 U.S.C. § 501)

fal investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

C2 Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

    

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
http: F .qov/four-digit-nati -association-nai des .

 

8. Under which chapter of the Check one:
Bankruptcy Code is the 0
debtor filing? Chapter 7
C) Chapter 9

Cf chapter 11. Check all that apply:
A debtor who is a “small business : ;
debtor” must check the first sub- The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its

box. A debtor as defined in aggregate noncontingent liquidated debts (excluding debts owed to insiders or

§ 1182(1) who elects to proceed affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
under subchapter V of chapter 11 recent balance sheet, statement of operations, cash-flow statement, and federal
(whether or not the debtor is a income tax return or if any of these documents do not exist, follow the procedure in
“small business debtor") must 11 U.S.C. § 1116(1)(B).

check the second sub-box. ( The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
less than $7,500,000, and it chooses to proceed under Subchapter V of
Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
statement of operations, cash-flow statement, and federal income tax return, or if
any of these documents do not exist, follow the procedure in 11 U.S.C.
§ 1116(1)(B).

OA plan is being filed with this petition.

Q) Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

O) The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

0) The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
12b-2.

C) Chapter 12

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2

Case: 21-40361 Doc#1 Filed: 03/16/21 Entered: 03/16/21 14:10:07 Page 2of5
Debtor ° Shao The Oe Lfers yn Cor ner LLC

Case number (if known),

 

 

9. Were prior bankruptcy cases BANo
filed by or against the debtor

 

 

 

within the last 8 years? OQ) Yes. District When Case number
MM/ DD/YYYY
If more than 2 cases, attach a Aa,
separate list. District When Case number
MM/ DD/YYYY

 

10. Are any bankruptcy cases =, ¥) No
pending or being filed by a

 

 

 

business partner or an Q) Yes. Debtor Relationship

affiliate of the debtor? District When ae
List all cases. If more than 1, MM / DD /YYYY
attach a separate list. Case number, if known

 

 

11. Why is the case filed in this | Check all that apply:

district?
Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
immediately preceding the date of this petition or for a longer part of such 480 days than in any other
district.

Oa bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor ownorhave ([] No

possession of any real Yes. Answer below for ea ds immediate attention. Attach additional sheets if needed
property or personal property 8 Yes. Answ w for each property that needs immediate attention. a :

that needs immediate Why does the property need immediate attention? (Check all that apply.)
attention?

C2 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

() It needs to be physically secured or protected from the weather.
(C) it includes perishable goods or assets that could quickly deteriorate or lose value without

attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
assets or other options).

ww Other fre alo Suce Qucton G4 le is a 7 20o\
Where is the oroperty? CD5 q b Street

Number Street

fattand - State ZIP Code :

Is the property insured?

Ca No

QO] Yes. Insurance agency

 

 

 

Contact name

 

Phone

| and administrative information

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 3

Case: 21-40361 Doc#1 Filed: 03/16/21 Entered: 03/16/21 14:10:07 Page 3of5
ome the Atfferson Corner LLC

Case number (if known),

 

13. Debtor’s estimation of
available funds

Check one:

QO] Funds will be available for distribution to unsecured creditors.

CJ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

 

 

; Ja1-49 OQ 1,000-5,000 () 25,001-50,000
14. erlang number of Q 50-99 Q 5,001-10,000 Q 50,001-100,000
C) 100-199 Q 10,001-25,000 O) More than 100,000
Q 200-999
Q $0-$50,000 $f $1,000,001-$10 million 2  $500,000,001-$1 billion

15. Estimated assets OQ) $50,001-$100,000

() $100,001-$500,000
O) $500,001-$1 million

QO) $10,000,001-$50 million
©) $50,000,001-$100 million
() $100,000,001-$500 million

OC) $1,000,000,001-$10 billion
1 $10,000,000,001-$50 billion
() More than $50 billion

 

C) $0-$50,000

UJ $50,001-$100,000
LJ $100,001-$500,000
CJ $500,001-$1 million

16. Estimated liabilities

JB $1,000,001-$10 million
QO) $10,000,001-$50 million
O) $50,000,001-$100 million
© $100,000,001-$500 million

() $500,000,001-$1 billion

O) $1,000,000,001-$10 billion
O) $10,000,000,001-$50 billion
(2) More than $50 billion

 

es Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of
authorized representative of :
debtor Romer:

The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this

| have been authorized to file this petition on behalf of the debtor.

| have examined the information in this petition and have a reasonable belief that the information is true and
correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on 3- \b-d094

MM 7 DD TYYYY —

x Lf“

Signature of authorized representative of debtor

Chons Ss. than

Printed name

rte WVAmag ing, Ynembe

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4

Case: 21-40361 Doc#1 Filed: 03/16/21 Entered: 03/16/21 14:10:07 Page 4of5
Debtor “The Sefer. SOv* Corner LLC Case number (it known)

 

 

 

 

 

 

 

 

 

 

18, Signature of attorney x Dete
Signature of attorney for debtor MM /DD /YYYY
Printed name
Firm name
Number Street
City State ZIP Code
Contact phone Email address
Bar number State
Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 5

Case: 21-40361 Doc#1 Filed: 03/16/21 Entered: 03/16/21 14:10:07 Page5of5
